Citation Nr: 1808369	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether or not new and material evidence has been submitted to reopen the issue of service connection for sleep apnea.

2.  Entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease of the right shoulder.

3.  Entitlement to disability evaluation in excess of 10 percent for osteoarthritis of the cervical spine.

4.  Whether the reduction of the Veteran's disability evaluation for degenerative disc disease of the thoracolumbar spine from 40 percent to 10 percent was proper.   

5.  Entitlement to a disability evaluation in excess of 40 percent, prior to February 3, 2017, for degenerative disc disease of the thoracolumbar spine.

6.  Entitlement to a disability evaluation in excess of 40 percent, as of February 3, 2017, for degenerative disc disease of the thoracolumbar spine.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1990 to February 2005 with the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Generally, the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  However, in this case, in response to the Veteran's disagreement with the March 2011 rating decision which reduced her disability rating for a thoracolumbar spine disability, the RO issued an April 2014 Statement of the Case (SOC) and Supplemental Statements of the Case (SSOCs) in November 2016 and March 2017 that adjudicated her claim as if it were one for an increased rating.  By consistently treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Board finds that the RO led the Veteran to believe that the issue of entitlement to an increased rating for disability was on appeal and has therefore taken jurisdiction of that issue, as listed above.

The Veteran requested a hearing before a Veterans Law Judge.  In April 2017, she was notified that a hearing had been scheduled in June 2017.  She requested that it be rescheduled.  In August 2017, she was notified that a hearing had been scheduled in September 2017.  She did not report to the hearing and has not provided good cause for not appearing.  Therefore, the Board will proceed to a decision on her appeal as if her request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  Evidence associated with the claims file since September 2007 is not new and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

2.  The Veteran's right shoulder disability manifests, at worst, with pain and limitation of motion with right shoulder flexion to 80 degrees. 

3.  The Veteran's osteoarthritis of the cervical spine manifests, at worst, with pain and limitation of motion with forward flexion to 45 degrees.

4.  The reduction of the disability rating for degenerative disc disease of the thoracolumbar spine from 40 percent to 10 percent, effective May 24, 2010, failed to comply with applicable law and regulations.  

5.  Prior to February 3, 2017,  the Veteran's degenerative disc disease manifests with pain, limitation of motion with forward flexion to 90 degrees, and no incapacitating episodes in the previous 12 months, and no unfavorable ankylosis of the thoracolumbar spine.

6. As of February 3, 3017, the Veteran's degenerative disc disease manifests with pain, limitation of motion with forward flexion to 70 degrees, and incapacitating episodes totaling at least 6 weeks in prior 12 months.      


CONCLUSIONS OF LAW

1.  Evidence received since the September 2007 rating decision that denied service connection for sleep apnea, which was the last final denial with respect to this issue, is not new and material.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  The criteria for a disability evaluation in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203, 5210 (2017).

3.  The criteria for a disability evaluation in excess of 10 percent for osteoarthritis of the cervical spine have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5237 (2017). 

4.  The reduction of the Veteran's disability evaluation for degenerative disc disease of the thoracolumbar spine was improper; the rating is restored.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2017).

5.  Prior to February 3, 2017, the criteria for a disability evaluation in excess of 40 percent for degenerative disc disease of the thoracolumbar spine have not been met. 
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243 (2017).

6.  As of February 3, 2017, the criteria for a disability evaluation in excess of 40 percent, but no more than 60 percent, have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243 (2017).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's representative noted in the December 2017 Appellant's Brief that the Veteran's conditions have worsened since her previous examinations.  However, a review of the record establishes the Veteran received VA examinations for her right shoulder disability, osteoarthritis of her cervical spine disability, and degenerative disc disease of the thoracolumbar spine disability in February 2017.  The examinations included an in-person examination of the Veteran and review of her prior medical history.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since her VA examinations in February 2017.  She has not submitted lay evidence describing how her symptoms have worsened since the most recent examinations.  Accordingly, the Board finds that the February 2017 examinations represent a thorough and contemporaneous examination of the Veteran's service-connected disabilities.

Neither the Veteran nor her representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran

New and Material Evidence to Reopen Claim for Sleep Apnea

In September 2007, the RO denied the Veteran's claim for service connection for sleep apnea on the basis that she did not have a current diagnosis of sleep apnea.  She did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the September 2007 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104 (b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The Veteran's newly submitted evidence consists of numerous VA treatment records indicating her seeking treatment for a sleeping difficulty.  However, none of these records establishes a diagnosis sleep apnea.  At present, the Veteran has not submitted probative medical evidence to indicate she currently has a diagnosis of a sleep apnea.  Further, a note from her medical treatment provider in April 2012 states:

[The Veteran] is currently under medical care at the VA. She has requested an opinion on her claim for obstructive sleep apnea.  She has no evidence of clinical obstructive sleep apnea.  I have enclosed both sleep apnea studies that have been done here, first on May 23, 2006, and the second on April 16, 2010.  Both of these studies show she DOES NOT have obstructive sleep apnea.    

Although it is new, a negative opinion cannot be material because it does not raise a reasonable possibility of substantiating the claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  Without any of the new medical evidence providing a current diagnosis of sleep apnea, additional medical treatment records are not material to the claim, and therefore insufficient to reopen the claim.  As this evidence does not establish a diagnosis of sleep apnea, it does not raise a reasonable possibility of substantiating the claim.  In turn, reopening the Veteran's claim or entitlement to service connection for sleep apnea is not warranted.

Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Disability Evaluation in Excess of 20 Percent for Degenerative Joint Disease of the Right Shoulder

At present, the Veteran has claimed a disability evaluation in excess of 20 percent for her degenerative joint disease (DJD) of the right shoulder.  The Veteran's disability evaluation was raised to 20 percent in a March 3, 2011 rating decision, effective January 14, 2010, the date of the Veteran's claim for increase.

The Veteran is service connected for right shoulder disability under Diagnostic Code 5201-5010.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.
  
Diagnostic Code 5003, for degenerative arthritis (also applicable to traumatic arthritis under Code 5010), provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2015).  In this case, the minimum compensable rating has been in effect for the appeal period.  

Diagnostic Code 5201 provides a minimum 20 percent rating for arm motion limited at the shoulder level, major, a 30 rating for arm motion limited midway between the side and shoulder level, major; and a 40 percent rating for arm motion limited to 25 degrees from the side, major. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal shoulder flexion is 180 degrees. Normal abduction is 180 degrees. Normal internal and external rotation is 90 degrees. 38 C.F.R. § 4.71, Plate I. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. at 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
 
Most recently, the Veteran completed a VA Shoulder and Arm examination in February 2017.  The VA examination noted flexion to 80 degrees, abduction to 80 degrees, external rotation was normal at 90 degrees, and internal rotation was also normal at 90 degrees.  All ranges of motion were painful.  She had pain on weightbearing.  Passive range of motion testing did not result in any additional range of motion limitation.  The Veteran was not able to perform repetitive use testing due to pain.  There was tenderness to palpation anterior in the region of her biceps tendon as well as posterior overlying the supraspinatus and infraspinatus.  The Veteran had normal muscle strength testing in forward flexion and abduction.  There was no muscle atrophy or ankylosis present.  She reported that during flare-ups her shoulder locked up temporarily.  She did not have recurrent dislocation of the glenohumeral joint.  There was no acromioclavicular or sternoclavicular joint condition.  There was no condition of the humerus.  She did not use assistive devices for her shoulder.  

A previous shoulder examination, conducted in October 2010, noted flexion to 90 degrees, abduction to 82 degrees, external rotation was normal at 90 degrees, and internal rotation was normal at 90 degrees.  The Veteran was able to perform repetitive use testing without additional functional loss or increased limitation of motion.  The examiner noted that there was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was tenderness of the right shoulder.  There was no ankylosis present. 

The Veteran's medical treatment records confirm treatment for a right shoulder injury but do not provide the flexion and abduction measurements necessary to accurately evaluate severity.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's credible subjective complaints.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the 20 percent disability evaluation now assigned for right shoulder disability.  The Board accepts that the Veteran's right shoulder disability presents significant effects on her occupational functioning through decreased mobility, decreased strength, and pain, which impacts range of motion and functions such as lifting, pulling and pushing.  However, an evaluation in excess of 20 percent requires the functional equivalent of limitation of motion of the arm to midway between the side and shoulder level (or more nearly approximating such), which is not shown.  DeLuca, 8 Vet. App. 202.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the currently assigned 20 percent evaluation contemplates the Veteran's symptoms and does not show additional functional loss such that the 30 percent criteria are met, because it would require the Veteran's flexion or abduction to be reduced to 45 degrees (midway between the side and shoulder level).

The probative medical evidence of record shows range of motion findings for the arm limited to 90 degrees with raising the arm (flexion or abduction) on VA examination dated in February 2017.  In addition, the right arm was limited to 90 degrees during VA examination in October 2010.  An evaluation in excess of 20 percent is not warranted because neither the lay nor the medical evidence more nearly reflect that the right arm is limited to midway between side and shoulder. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.  Accordingly, a 20 percent evaluation, and no more, is warranted for right shoulder disability

The Board has considered whether a higher evaluation may be assigned under provisions other than limitation of motion.  However, the Board finds that, in the absence of ankylosis, impairment of humerus, clavicle, or scapula to include dislocation, malunion, and nonunion, a higher evaluation under any other provision is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.

Disability Evaluation in Excess of 10 Percent for Osteoarthritis of the Cervical Spine

The Veteran has claimed a disability evaluation in excess of 10 percent for osteoarthritis of the cervical spine.  The Veteran's 10 percent disability evaluation was continued in the rating decision on appeal.

Limitation of motion of the lumbosacral or cervical spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  In relevant part, under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the cervical spine to greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1). 

Normal range of motion of the cervical spine is 45 degrees each of forward flexion, extension, and lateral flexion bilaterally; and 80 degrees of rotation bilaterally.  Id. at Note 2 and Plate V.  

As noted above, when an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 206 (1995).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran does not have a diagnosis of intervertebral disc syndrome for her cervical spine.  

In February 2017, the Veteran completed a VA Neck (Cervical Spine) examination to determine the current severity of her disability.  The examination confirmed the Veteran's diagnosis of osteoarthritis of the cervical spine.  The examination noted forward flexion of the cervical spine was normal at 45 degrees, extension was normal at 45 degrees, right lateral flexion was normal at 45 degrees, left lateral flexion was normal at 45 degrees, right lateral rotation was normal at 80 degrees, and left lateral rotation was normal at 80 degrees.  Passive range of motion testing did not result in any additional range of motion limitation.  She had pain during range of motion testing and tenderness to palpation.  The Veteran was not able to perform repetitive testing due to pain.  The Veteran had normal muscle strength testing in forward flexion and abduction.  There was no ankylosis or muscle atrophy exhibited.  She had guarding but the examiner noted that it did not result in abnormal gait or abnormal spinal contour.  Her reflex and sensory examination was normal.  The examiner noted that she did not have radiculopathy.  She used a support pillow around her neck. 

A previous cervical spine examination in May 2010 provided similar results.  At the May 2010 exanimation the Veteran exhibited forward flexion of the cervical spine to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right lateral rotation to 80 degrees, and left lateral rotation to 80 degrees.  The Veteran did not display any additional range of motion limitations upon repetitive use testing.  There was no evidence of muscle spasms, weakness, guarding, loss of tone, atrophy, or ankylosis.  Her sensory examination was normal.  

The Veteran's medical records show range of motion testing for the cervical spine in July 2011.  The July 2011 testing noted forward flexion of the cervical spine to 50 degrees, extension to 40 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 60 degrees.  

In light of the above discussed evidence, the Board finds that the Veteran's cervical spine pain warrants the current 10 percent disability evaluation.  It is clear from the Veteran's competent, credible description of her symptoms, medical treatment records, and VA examinations that there is painful motion of the cervical spine. The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 37. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40.

At present, the Veteran's functional impairment of the cervical spine is not more closely described as forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Accordingly, a disability evaluation in excess of 10 percent for osteoarthritis of the cervical spine is not warranted.  

Restoration of Rating for Degenerative Disc Disease of the Thoracolumbar Spine

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  In any rating reduction case it must be determined that an improvement in a disability has actually occurred, and also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21   (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2, 4.10.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).  The burden of proof is on VA.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  This requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

In this case, the schedular rating for the Veteran's low back disability was not both stable and continuous for five years or more.  The 40 percent rating was effective March 6, 2007, and the effective date of the reduced rating was May 24, 2010.  Therefore, the provisions set forth in 38 C.F.R. § 3.344(a) and (b) do not apply.  See 38 C.F.R. § 3.344(c) (2017).  

With respect to the reduction issue on appeal, the regulatory provisions pertaining to rating reductions contain notification and due process requirements that fall outside the ambit of the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.105 (e) (2015).  Accordingly, where a reduction in a rating would not result in a decrease in the overall amount of compensation payable, there are no procedural requirements.  In this case, the due process provisions outlined in 38 C.F.R. § 3.105 do not apply because the reduction did not result in a decrease in the Veteran's combined evaluation for compensation.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29-97 (Aug. 1997).

The March 2011 rating decision, and subsequent April 2012 Statement of the Case, noted that the Veteran's May 2010 examination detailed range of motion measurements meeting the criteria for a 10 percent disability evaluation.  However, the rating decision failed to make a finding that the Veteran's ability to function under the ordinary conditions of life and work had improved.  See Faust, 13 Vet. App. 342 (2000); Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2, 4.10.  Further, the May 2010 examination also fails to state that the Veteran's thoracolumbar disability has improved.  As noted above, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  Accordingly, the Board finds that a restoration of the Veteran's 40 percent evaluation for a thoracolumbar spine disability is warranted.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
  
Disability Evaluation in Excess of 40 Percent for a Thoracolumbar Spine Disability prior to February 3, 2017

The Veteran has claimed a disability evaluation in excess of 40 percent for a thoracolumbar spine disability.  The Veteran was assigned a 40 percent disability evaluation for her thoracolumbar disability in a September 2007 rating decision.  As detailed above, the 40 percent disability evaluation was reduced in a March 2011 rating decision and restored to 40 percent as a result of this decision.

The Veteran's thoracolumbar spine disability is rated under Diagnostic Codes 5237 and 5243.  38 CF.R. 4.71a.   

Under the General Formula, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar and cervical spine.  38 C.F.R. § 4.71a. 

Associated objective neurological abnormalities are to be rated separately under an appropriate Diagnostic Code.  Id.  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The normal combined range of the thoracolumbar spine is 240 degrees.  Id at Note (2) and Plate V.  

Under the Formula for Rating Based on Incapacitating Episodes, a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks during the past 12 month period.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1.  The Veteran has been diagnosed with intervertebral syndrome of the thoracolumbar spine.  

At a May 2010 examination the Veteran exhibited forward flexion of the thoracolumbar spine to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The Veteran did not display any additional range of motion limitations upon repetitive use testing.  There was no evidence of muscle spasms, weakness, guarding, loss of tone, atrophy, or ankylosis.  The Veteran's disability had not resulted in incapacitating episodes in the prior 12 months.   

The Veteran's medical records do not indicate unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes. 

In light of the above discussed evidence, the Board finds that the Veteran's degenerative disc disease of thoracolumbar spine warrants a 40 percent disability evaluation.  It is clear from the Veteran's competent, credible description of her symptoms, medical treatment records, and VA examinations that there is painful motion of the thoracolumbar spine.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 37. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40.

Prior to February 3, 2017, the Veteran's functional impairment of the thoracolumbar spine does not manifest in unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes of at least 6 weeks in the prior 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Accordingly, a disability evaluation in excess of 40 percent for degenerative disc disease of the thoracolumbar spine is not warranted.  

Disability Evaluation in Excess of 40 Percent for a Thoracolumbar Spine Disability as of February 3, 2017.

In February 2017, the Veteran completed a VA Back (Thoracolumbar Spine) examination to determine the current severity of her disability.  The examination confirmed the Veteran's diagnosis of a lumbosacral strain with intervertebral disc syndrome.  The examination noted forward flexion of the thoracolumbar spine to 70 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  Passive range of motion testing did not result in any additional range of motion limitation.  The Veteran was not able to perform repetitive testing due to pain.  The Veteran had normal muscle strength testing in forward flexion and abduction.  There was no ankylosis or muscle atrophy exhibited.  

However, the examiner noted that the Veteran had intervertebral disc syndrome resulting in episodes of bed rest having a total duration of at least 6 weeks during the past 12 months.  This is contemplated by the 60 percent criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Therefore, a 60 percent disability rating is warranted for the Veteran's thoracolumbar spine disability, effective February 3, 2017, the date of the VA examination.  This is the highest rating available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As the Veteran retains the ability to move her thoracolumbar spine, a 100 percent rating cannot be granted under the General Rating Formula because she does not have unfavorable ankylosis of the entire spine.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).


ORDER

As no new and material evidence has been submitted, the claim for service connection for sleep apnea is not reopened.

Entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease of the right shoulder is denied.

Entitlement to disability evaluation in excess of 10 percent for osteoarthritis of the cervical spine is denied.

Restoration of a 40 percent disability rating for the service-connected thoracolumbar spine disability is granted.

Entitlement to disability evaluation in excess of 40 percent, prior to February 3, 2017, for degenerative disc disease of the thoracolumbar spine is denied. 

Entitlement to a 60 percent disability evaluation for degenerative disc disease of the thoracolumbar spine is granted effective February 3, 2017.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


